Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 1 of 8 PageID #: 2032
                                                                    FILED
                                                                 IN CLERK'S OFFIC.E - v
                                                            U.S. DISTRICT COURT E.VN , .


                                                             * AUG 20 2019 *
  UNITED STATES DISTRICT COURT                               BROOKLYN OFFICE
  EASTERN DISTRICT OF NEW YORK
  CIT BANK, N.A.,

                                           Plaintiff,               Case No.: l:14-cv-05862~
                                                                                    AKT
  VS.


  TARA CONROY a/k/a TARA DONOVAN, JAMES                                  JUDGMENT OF
  DONOVAN, TOTAL DENTAL CARE OF MIDDLE                               FORECLOSURE AND SALE
  ISLAND P.C., ASTORIA FEDERAL SAVINGS AND
  LOAN ASSOCIATION, NEW YORK STATE
  DEPARTMENT OF TAXATION AND FINANCE,
  ANNMARIE CLARKE, FASTINA BLAKE and "JOHN
  DOE No. l" through "JOHN DOE No. 1O" inclusive, the
  names of the last l Odefendants being fictitious, the true
  names of said defendants being unknown to Plaintiff, it
  being intended to designate fee owners, tenants or
  occupants of the mortgaged premises and/or persons or
  parties having or claiming an interest in or a lien upon the
  mortgaged premises, if the aforesaid individual defendants
  are living, and if any or all of said individual defendants be
  dead, their heirs at law, next of kin, distributees, executors,
  administrators, trustees, committees, devisees, legatees,
  and the assignees, lienors, creditors and successors in
  interest of them, and generally all persons having or
  claiming under, by, through, or against the said defendants
  named as a class, of any right, title, or interest in or lien
  upon the premises described in the complaint herein,

                                           Defendants.


             On the Complaint duly fi led in this action on October 7, 2014, and all papers fi led in and

   proceedings had thereon, and that summary judgment was granted in favor of the Plaintiff; and that

   the Notice of Pendency containing all the particulars required to be stated therein was duly fi led in

   the Office of the C lerk of the County of Suffolk and has not been amended to add new pa11ies or to

   embrace real property not described in the Complaint,



   {11628028: 1}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 2 of 8 PageID #: 2033




                    And, pn. r~adi11g.at:1d filing the Affidavit ofTenisa Brooks sworn to on November 1,
                                  ·' '   .   I.•••~   '.   t




   2018, with exhibits annexed thereto, it appears that the sum due to Plaintiff for unpaid principal,

   interest, advances, and pre acceleration late fees is $1,143,739.46 as of October 25, 2018, and

   that the Premises should be sold as one parcel, and on the Affirmation of Sean K. Monahan, Esq.

   dated November 5, 2018 from which it appears that Plaintiff seeks an award of reasonable legal

   fees and for reimbursement of disbursements incurred, and additional sums would be due to

   Plaintiff from October 25, 2018 to the conclusion of the action, and on reading and filing the

   Affidavit of Plaintiff, the Affirmation of Sean K. Monahan, Esq. with exhibits annexed thereto;

                    Now, upon proof of due notice of this application upon all parties who have not

   waived the same, and this matter having regularly come on to be heard, and there being no

   opposition thereto, it is

                    ORDERED, ADJUDGED AND DECREED that the mortgaged premises,
                                                                                     l~JqJ
   commonly known as 11 Waverly Court, Wading River, New York/' and more particularly

   described in Schedule "A" annexed hereto (the "Premises") be sold, in one parcel, at public

   auction in the United States Courthouse,                    ~ "-fJ-100 Federal Plaza, Central Islip, NY
    11722, on any day of the week the courthouse is open at a time selected by the Referee,            e, and
   -\IDder the direction of Special H~/kn Tobin,                         £sf , ,who is hereby appointed
                             I J.() I fl 'l fl f I a~A , I/,,; on          ai e tJ Y II ~6'7 5 1' - {; :lJl. - "I~ 0 0
                                                                                              7
   Referee for that purpose (hereinafter "Referee"), that the saiJ Referee set the date of sale and

   give public notice of the time and place of such sale in accordance with New York Real Property

   Actions and Proceedings Law ("RPAPL") §231 in                       J" N£ WS' DIIY Ci nt-tl a,1-,_r}.
   ~ S u f f o l k County, New York; and it is further

                    ORDERED, ADJUDGED AND DECREED that said Referee shall accept at

   such sale the highest bid offered by a bidder, who shall present government-issued photo




    { 11628028:l}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 3 of 8 PageID #: 2034




   identification to the Referee, and shall require that such successful bidder immediately pay to the

   Referee in cash or certified or bank check payable to such Referee, ten (10%) percent of the sum

   bid and shall execute Referee's Terms of Sale for the purchase of the Premises, unless such

   successful bidder is Plaintiff herein, in which case, no deposit against the purchase price shall be

   required; and it is further

                   ORDERED, ADJUDGED AND DECREED that in the event the first successful

   bidder fails to immediately pay the ten percent deposit as provided herein or fails to execute the

   Terms of Sale immediately following the bidding upon the Premises, the Premises shall thereafter

   immediately, on the same day, be re-offered at auction; and it is further

                   ORDERED, ADJUDGED AND DECREED that the closing of title shall take

   place at the office of the Referee at or at such other location as the Referee shall determine within

   thirty (30) days, unless otherwise stipulated by Plaintiff, the Referee, and the purchaser; and it is

   further

                   ORDERED, ADJUDGED AND DECREED that the Special Master is directed

   to forthwith deposit the Bid Deposit in his own name as Special Master in a FDIC insured bank

   within the City of New York; and it is further, which proceeds of sale may be withdrawn on his
                           ·,        '
   own order in connection with the closing of title pursuant to this Judgment; and it is further

                   ORDERED, ADJUDGED AND DECREED that said Referee on receiving the

   proceeds of such sale shall forthwith pay therefrom:

                   FIRST: The statutory fees and commissions of said Referee, if any. In the

        event a scheduled sale is adjourned, cancelled, or postponed, Plaintiff shall compensate

        the Referee in the sum of $250.00 for each adjournment, cancellation, or postponement,

        unless the Referee has requested the adjournment, cancellation, or postponement,




   {11628028:1}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 4 of 8 PageID #: 2035




          should the Referee be entitled to such compensation.          Such compensation may be

          recouped from the proceeds of sale as a cost to Plaintiff. This Judgment shall constitute

          the necessary prior authorization for compensation as set forth herein.

                     SECOND: The expenses of the sale, including the cost of advertising as shown

          on the bills presented and certified by said Referee to be correct, copies of which shall be

          annexed to the Report of Sale.

                     THIRD: Pursuant to RP APL § 1354, in accordance with their priority according

          to law, taxes, assessments, sewer rents, water rates and any charges placed upon the

          Premises by a municipal agency which have priority over the foreclosed mortgage, which

          are liens on the Premises at the time of sale with such penalties which may have lawfully

          accrued thereon to the date of payment.

                     FOURTH: Said Referee shall then pay to Plaintiff or to Plaintiffs attorneys the

          sum of $1,143,739.46, the said amount so reported due as aforesaid, together with interest

          thereon as of October 25, 2018, the date the interest was calculated to in said Report at the

          Note rate, to the date of entry of this Judgment, and thereafter at the statutory post-

         judgment rate to the date of transfer of title, or so much thereof as the purchase money of

          the Premises will pay of the same, together with $         I hb J (p 30 . 50     awarded to

          Plaintiff as reasonable legal fees, together with      $   3; '315 . 10         awarded to

          Plaintiff as reimbursement for disbursements, together with any advances as provided for

          in the instrument which Plaintiff may have made for taxes, insurance, principal and

          interest and any other charges due to prior mortgages or to inspect, repair, appraise and/or

          maintain the Premises pending the consummation of this foreclosure sale, not previously

          included in the computation and upon presentation to the Referee of receipts for said




    { 11628028:1}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 5 of 8 PageID #: 2036




           expenditures, all together with interest thereon pursuant to the Note and Mortgage, as

           above provided, and copies of such receipts shall be annexed to the Referee's Report of

           Sale pursuant to RP APL § 1355; and it is further

                     ORDERED, ADJUDGED AND DECREED that in case Plaintiff be the

    purchaser of said mortgaged Premises at said sale, said Referee shall not require Plaintiff or

    Plaintiffs assignee to pay in cash the entire amount bid at said sale, but shall execute and deliver

    only to Plaintiff or to Plaintiffs assignee a Deed of the Premises sold upon the payment to said

    Referee of the sum awarded to him or her under the above provisions marked "FIRST",

    "SECOND", and "THIRD" if such expenses were paid by the Referee, or in lieu of the payment

    of said last mentioned amounts, upon filing with said Referee receipts of the proper municipal

    authorities showing the payment thereo£ The balance of the amount bid, after deducting therefrom

    the aforementioned payments for Referee for compensation and expenses, taxes, assessments,

    sewer rates, water rates, and priority liens of a municipal agency, shall be allowed to Plaintiff and

    applied by said Referee upon the amounts due to Plaintiff as specified above in item marked

    "FOURTH". If upon so applying the balance of the amount bid, there shall be a surplus over and

    above the said amounts due to Plaintiff, then Plaintiff shall pay to said Referee, upon delivery to

    Plaintiff of said Referee's Deed, the amount of such swplus, which shall be applied by the Referee,

    upon motion made pursuant to RPAPL § 1351 (3) and proof satisfactory to the Referee of the sums

    due thereon, to any subordinate mortgage duly recorded against the Premises, pursuant to RPAPL

    § 1345(3), which payment shall be reported in the Referee's Report of Sale. Any swplus

   remaining after all payments as herein provided shall be deposited into Court in accordance with

   RPAPL § 1345(4) and the Referee shall give notice of such surplus to the owner of the mortgaged

   Premises as identified by Plaintiff at the time of the sale; and it is further




    { 11628028: 1}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 6 of 8 PageID #: 2037




                     ORDERED, ADJUDGED AND DECREED that said Referee take the receipt of

    Plaintiff or Plaintiff's attorney for the amounts paid as herein before directed in item marked

   "FOURTH", and file it with his/her Report of Sale, that he/she deposit the surplus monies, if any,

   with the Clerk of this Court within five (5) days after the same shall be received unless such period

   be deemed extended by the filing of an application for additional compensation as set further

   herein, to the credit of this action, to be withdrawn only on the order of the Court, signed by a

   judge of the Court; that the said Referee make his/her Report of such Sale under oath showing the

   disposition of the proceeds of the sale and accompanied by the vouchers of the person to whom

   payments were made and file it with the Clerk of this Court within thirty (30) days after

   completing the sale and executing the proper conveyance to the purchaser, or within thirty days of

   the decision of the Court with respect to any application for additional compensation; and it is

   further

                     ORDERED, ADJUDGED AND DECREED that the purchaser or purchasers at

   such sale be let into possession of the Premises on production of the Referee's Deed or Deeds; and

   it is further

                     ORDERED, ADJUDGED AND DECREED, that each and all of the defendants

   in this action, and all persons claiming under any of them after the filing of such Notice of

   Pendency of this action, be and they are hereby forever barred and foreclosed of all right, claim,

   lien, title, interest and equity of redemption in the said mortgaged Premises and each of every part

   thereof; and it is further

                     ORDERED, ADJUDGED AND DECREED, that said Premises to be sold in one

   parcel in "as is" physical order and condition on the day of sale, subject to:

         -    any state of facts that an inspection of the Premises would disclose;




    {11628028:1}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 7 of 8 PageID #: 2038




               any state of facts that an accurate survey of the Premises would disclose;

               sums, if any, of real estate taxes, and assessments, water, sewer, and vault charges,
               with interest and penalties, including lien and certificate sales for delinquent items,
               unless paid from the proceeds of the foreclosure sale;

               covenants, reservations, restrictions, easements, declarations, rights of way and public
               utility agreements of record, if any;

               any building and zoning ordinances of the municipality m which the mortgaged
               Premises is located and any violations of same;

               any and all rights of tenants, or persons in possession of the Premises other than
               tenants, or any portion thereof;

               any equity of redemption of the United States of America to redeem the Premises or
               any portion thereof within one hundred twenty (120) days from date of sale; and

               prior lien(s) of record to the mortgage being foreclosed, if any, except those liens
               addressed in RPAPL § 1354;

   and it is further

                      ORDERED, that in the absence of the Referee, the Court may designate a

    Substitute Referee forthwith; and it is further

                      ORDERED, that a copy of this Judgment shall be served upon the designated

    Referee, the owner of the equity ofredemption as of the date of filing of the Notice of Pendency,

   any tenants or occupants named in this action, and any other party entitled to notice.

                      The description of the Premises encumbered by the mortgage being foreclosed is

    annexed hereto as Schedule "A".



                                                                     ENTER:


                                                                      s/PKC
                                                                           U.S. D. J.




    {11 628028:l}
Case 1:14-cv-05862-PKC-AKT Document 175 Filed 08/20/19 Page 8 of 8 PageID #: 2039




                                            SCHEDULE A
                                            DESCRIPTION

    District 0600, Section 026.00 Block 03.00 and Lot 074.020

   ALL that certain plot, piece or parcel ofland situate, lying and being at Wading River, Town of
   Riverhead, County of Suffolk and State of N ew York, known and designated as Lot 20 on a
   certain map entitled "Map of Darren Development Crescent on the Sound" and filed in the Office
   of the Clerk of the County of Suffolk on August 30, 2001 as Map No. 10668, more particularly
   bounded and described as follows:

    BEGINNING at the extreme Southerly end of a curve which connects the Westerly side of
    Waverly Comi with the Southerly side of Crescent Comi;

   RUNNING THENCE along the said Westerly side of Waverly Court along a curve to the left
   having a radius of 327.50 feet, a distance of 35.21 feet to a point;

   THENCE South 18 degrees 45 minutes 43 seconds West still along the Westerly side of Waverly
   Court, 144.21 feet to a point;

   THENCE North 72 degrees 30 minutes 55 seconds West, 148.30 feet to a point;

   THENCE North 15 degrees 33 minutes 25 seconds East, 232.02 feet to the Southerly side of
   Crescent Court;

   THENCE along the Southerly side of Crescent Court the following 3 courses and distances:

   1. along a curve bearing to the right having a radius of 172 .50 feet, a distance of 55.38 feet to a
   point;

   2. South 59 degrees 04 minutes 45 seconds East, 83.55 feet to a point;

   3. along a curve having a radius of 527.50 feet, a distance of 6.65 feet to a point;

   THENCE along the arc of a curve first above mentioned bearing to the right and having a radius
   of25.00 feet, a distance 006.97 feet to the point or place of BEG INNING.

   Premises known as 11 Waverly Court, Wading River, New York




    {11628028:1}
